Citation Nr: 1826470	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-09 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected hypertension.

2.  Entitlement to a compensable rating for service-connected sarcoidosis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

By a filing of June 24, 2014, the Veteran canceled an RO hearing that had been scheduled to be held on July 1, 2014 at the Indianapolis RO.  He has not requested a rescheduled RO hearing or a Board hearing.

A rating decision of March 2015 denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A September 2017 statement of the case continued the denial of entitlement to a TDIU, and the Veteran did not file a VA Form 9 to perfect an appeal as to this issue.

A January 2018 report of general information indicates that the Veteran informed VA by telephone that he wishes to withdraw his appeals.  The Veteran's appeals remain pending because he has not withdrawn them in writing or on the record at a hearing.  See 38 C.F.R. § 20.204(b) (2017).


FINDINGS OF FACT

1.  The Veteran canceled a VA examination scheduled in conjunction with a claim for rating increase, has offered no good cause for canceling the examination, and has not requested to reschedule the examination.

2.  At no time during the period under review has the Veteran's hypertension manifested by diastolic pressure predominantly 120 or more.

3.  At no time during the period under review has the Veteran's sarcoidosis resulted in pulmonary involvement or required corticosteroids treatment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).

2.  The criteria for a compensable disability rating for sarcoidosis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6846 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2011.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c), (d) (2017).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  The evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records, statements of the Veteran, and lay statements.  The Veteran has identified no outstanding evidence pertaining to his disabilities that could be obtained to substantiate the claims, and the Board is unaware of any such outstanding evidence.  The Veteran underwent VA examinations for hypertension and for sarcoidosis in September 2011.  The examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A letter of September 2017 notified the Veteran that an additional VA examination would be scheduled.  VA informed the Veteran by a telephone call of December 14, 2017 as to the appointment date, time, and address of the examination.  The Veteran subsequently canceled the January 2018 VA hypertension examination.  The September 2017 letter was not returned to VA as undeliverable, and the fact that the Veteran called the VA-contracted examiner to cancel the scheduled examination suggests receipt of the notice or actual knowledge of the appointment.  The Veteran has offered no explanation for canceling the VA examination.  VA has fulfilled its duty to assist the Veteran by providing him with sufficient opportunity for an additional VA examination.  The duty to assist is a "two-way street;" a claimant cannot passively wait for assistance if he or she has essential information.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  The Veteran has not raised an issue with respect to the duty to notify or assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty-to-assist).

II.  Rating Criteria, Generally

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  A claimant's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The possible application of staged ratings must be considered for distinct time periods in which symptoms of a service-connected disability would warrant different disability ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must give claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

III.  Hypertension

Service connection for hypertension was granted by a rating decision of May 1999.  In November 2010, the Veteran filed a claim for rating increase.  A rating decision of October 2011 denied the claim, and the Veteran appealed.  See notice of disagreement of May 2012; VA Form 9 of March 2014.

An "original claim" is an initial application on a form prescribed by VA.  See 38 C.F.R. § 3.160(b) (2017).  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2017).  When the examination has been scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655(a) (2017); Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

The Veteran's appeal stems from his November 2010 claim for rating increase.  His original claim for compensation was the VA Form 21-526 filed in October 1998 concerning entitlement to service connection for sarcoidosis and hypertension.

The agency of original jurisdiction (AOJ) requested an additional VA examination to evaluate the current severity of the Veteran's hypertension disability.  See September 2017 request for physical examination.  A letter of September 2017 notified the Veteran that he would soon be advised of the date, time, and place of a medical examination to be conducted through a private medical facility.  The Veteran was informed that when a claimant fails to report for an examination or reexamination without good cause, the claim shall be rated based on the evidence of record or denied.

A VA record added to the Veteran's claims file in January 2018 contains a medical contractor's notation that a VA examination was canceled at the Veteran's telephone request of January 16, 2018.  Also noted is the fact that the Veteran was provided with the appointment date, time, and address by a telephone call of December 14, 2017.  A January 2018 report of general information documents a telephone correspondence in which the Veteran confirmed with VA that he told the contractor to cancel the "exams" [sic].  There is no evidence of a reason given for the cancelation.

The Board finds that the Veteran canceled a VA examination scheduled in conjunction with a claim for rating increase, has not provided a good cause for doing so, and has not requested that the examination be rescheduled.  See 38 C.F.R. § 3.655(a) (2017).  Accordingly, the claim will be denied, unless entitlement to the benefit can be established without a current VA examination or reexamination of the Veteran.  See 38 C.F.R. §§ 3.655(a), (b) (2017).

The Board finds that entitlement to an increased rating for hypertension cannot be established based on the evidence currently of record.  The Veteran's hypertension is rated at 20 percent under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  It is the most appropriate rating code in this case, because it pertains specifically to the Veteran's diagnosed disability of hypertension.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

DC 7101 provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more, while a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

In this case, a preponderance of the evidence is against finding entitlement to a higher, 40-percent rating at any time during the period under review.  In reaching this determination, the Board has reviewed the record for a history of diastolic pressure predominantly above 120.

The Veteran's three blood pressure readings were 217/146, 181/119, and 176/115 in March 2010.  See undated record of Dr. R. M.-B.  Blood pressure readings were 202/128 in September 2010 and 200/135 in October 2010.  See undated nurse record.  In another October 2010 report, the reading was 182/115.  See November 2010 record of Dr. W. T.  The Veteran reports a reading of 217/146 taken on March 18, 2010 and "others close."  See March 2014 VA Form 9.  Upon VA examination for hypertension in September 2011, the Veteran's blood pressure was 187/114, 181/121, and 182/114.

The Veteran had a hypertension emergency in September 2013.  The Veteran arrived for emergency care with blood pressure at 222/137 and was noted to be "non-compliant w/ BP meds b/c he gets a headache after using them in the past."  VA treatment records of September 2013 indicate that the Veteran had had a stroke due to high blood pressure, and that the Veteran's blood pressure was currently controlled and in the normal range.  The Veteran is service-connected for right paracentral frontal and anterior cerebral artery stroke associated with hypertension.  See rating decision of March 2014.

A July 2014 letter from the Veteran's dentist indicates that the Veteran's blood pressure reading in the dental office on several undefined dates ("several times") was "at minimum 200/120."  See July 2014 letter of Dr. W. T.   In July 2014, the Veteran reported having home blood pressure readings of mostly in the "130/80s range."  See VA treatment record of July 2014.  Other readings shown by VA treatment records are: 149/99 (September 2013); 180/103 (January 2016); 130/72 (Oct 2017); and 149/92, 152/95, 167/94 (February 2018).

Overall, the objective blood pressure readings throughout the relevant period do not approximate the criteria of a higher, 40-percent rating.  This objective evidence is highly persuasive to the Board as to the severity of the Veteran's service-connected hypertension and the appropriate rating for the disability.  The record indicates that the diastolic readings of 120 or more have been infrequent and followed by lower readings.  Having considered whether a staged rating is warranted, the Board finds that the Veteran's hypertension has at no time meets the criteria for any higher evaluation level.  Therefore a uniform rating is warranted.

When assigning a disability rating, the Board is required to discount the ameliorative effects of medication unless such effects are explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  If the applicable diagnostic code specifically contemplates the effects of medication, Jones is inapplicable.  See McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).  Here the Rating Schedule contemplates the effects of medication as a factor to be considered when rating hypertension under DC 7101.  Therefore any ameliorative effect of the Veteran's blood pressure medication is not to be discounted.

IV.  Sarcoidosis

The Veteran's service-connected sarcoidosis is currently rated as noncompensable pursuant to 38 C.F.R. § 4.97, DC 6846.  Under DC 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated noncompensable (0 percent disabling).  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling. Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.

A September 2011 VA examination for respiratory conditions found that the Veteran had no physiologic impairment, symptoms, or persistent symptoms associated with his diagnosed sarcoidosis.  A pulmonary function test was performed, and the pre-bronchodilator results were normal.

VA treatment records of November 2013 and August 2014 note that the lungs were clear to auscultation.  VA treatment records note that there was no respiratory distress and that the breath sounds were clear bilaterally without rhonchi/rales/wheezes.  See, e.g., VA treatment records of January 2016, June 2016, and March 2017.  A March 2017 VA Pulmonary Consult Note by a chief of pulmonary medicine notes, "This patient does not have sarcoid activity at this time, and may never [have] had significant sarcoid."

In consideration of the foregoing, the Board determines that a preponderance of the evidence is against finding sarcoidosis that is productive of pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids at any time during the period under review.  Accordingly, a compensable rating under DC 6846 is not warranted.  See 38 C.F.R. § 4.97 (2017).

The benefit-of-the-doubt doctrine is not applicable as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 20 percent for service-connected hypertension is denied.

Entitlement to a compensable rating for service-connected sarcoidosis is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


